UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2175



JAMES L. BAILEY,

                                                          Petitioner,

          versus


R.A.P. COAL COMPANY; DOROTHY MAE COAL COMPANY;
KENNEDY COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1648-BLA)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Bailey, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, ARTER & HADDEN, Washington, D.C.; Rita A. Roppolo,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Bailey seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1998). Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error. Accordingly, we affirm on the reasoning of the Board.

Bailey v. R.A.P. Coal Co., BRB No. 97-1648-BLA (B.R.B. June 24,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2